IN THE COURT OF APPEALS OF IOWA

                                  No. 21-0215
                              Filed April 13, 2022


RITA MCNEAL and CLIFF MCNEAL,
     Plaintiffs-Appellants,

vs.

WAPELLO COUNTY, WAPELLO COUNTY BOARD OF SUPERVISORS,
     Defendant-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Wapello County, Shawn R. Showers,

Judge.



      Landowners appeal the grant of summary judgment for the county on their

breach-of-contract claim. REVERSED AND REMANDED.



      Matthew G. Sease of Sease & Wadding, Des Moines, for appellants.

      Eric M. Updegraff, Hugh J. Cain, Brent Hinders, and Daniel J. Johnston

(until withdrawal) of Hopkins & Huebner, Des Moines, for appellees.




      Considered by Tabor, P.J., and Greer and Ahlers, JJ.
                                          2


TABOR, Presiding Judge.

         Derelict (der-ǝ-likt), adj. Forsaken; abandoned; cast away . That is how Black’s Law Dictionary (11th ed. 2019) defines the key

term in this contract dispute. But how to define “derelict”—as the word appears in

a settlement agreement between property owners Rita and Cliff McNeal and

Wapello County—is less important to this appeal than who does the defining. The

district court granted summary judgment for the county on the McNeals’ breach-

of-contract claim, finding it could remove any vehicles from the McNeals’ property

that it determined to be derelict under the agreement. And the McNeals waived

their right to challenge that removal, according to the ruling.      Rejecting that

interpretation of the contract language, we reverse the summary judgment and

remand for further proceedings.

I. Facts and Prior Proceedings

         The McNeals operate an auto repair shop in Ottumwa. As part of making

repairs, they assess whether inoperable vehicles may be a source for parts. But

this case does not involve the site of their business. Rather, the county objects to

debris and “derelict vehicles” stored by the McNeals on their land zoned as single-

family residential.1 As far back as 2002, the county notified the McNeals that they

could not use that property as a junk or salvage yard.

         Flash forward seventeen years, the county was again concerned about the

condition of the McNeals’ property. Acting on that concern, in January 2019 the

county requested bids to clean up and remove debris. Under the bid proposal, the



1   Wapello County, Zoning Ord. § 40.12 (R-1 Single Family Residential District).
                                        3


McNeals’ property was to be cleared of brush, small trees, broken concrete, trash,

and other debris. But the proposal noted that vehicles were not to be moved.

      The McNeals responded to the county’s action by seeking declaratory

judgment and injunctive relief. The parties resolved the matter by a settlement

agreement in April 2019. That agreement stated, in relevant part:

             WHEREAS, the Parties have agreed to allow the McNeals an
      additional reasonable time after notice to clean the property located
      at [address redacted] (“the Property”).
             WHEREAS, the Parties have agreed to a procedure if the
      McNeals fail to clean the Property in accordance with Iowa Code
      § 331.384 [(2019)] and Wapello County Ordinances.
             IT IS HEREBY AGREED AS FOLLOWS:
             1. The McNeals have 90 days from April 1, 2019 to clean the
      Property including the removal of debris and derelict vehicles and
      begin repairs on the residence located at [the Property].
             2. Forty-five days after April 1, 2019 (May 16, 2019) the
      McNeals grant to the County the right to enter onto the Property and
      to determine what remaining debris, derelict vehicles, or repairs need
      to be completed. The County will then notify the McNeals of the
      additional work which needs to be completed within the 90 day
      period.
             3. If the removal of debris, derelict vehicles, and maintenance
      of the Property has not been completed to the satisfaction of the
      County by the end of the 90th day (June 30, 2019), then the McNeals
      grant unto the County the right for the County and/or its agents to
      enter onto the Property and to remove all remaining debris, derelict
      vehicles, and unrepaired structures. The County’s cost in removing
      such debris, derelict vehicles, or structures will be assessed against
      the Property pursuant to provisions of Iowa law, including Iowa Code
      § 331.384.
             4. . . . Other than the procedure set forth in this Settlement
      Agreement, the McNeals waive and release any other statutory or
      common law right to challenge the County’s right to enter the
      Property and to conduct cleanup activities, including any rights
      against the County’s employees, elected officials, or agents.
             5. Upon execution of this Agreement, the McNeals agree to
      dismiss without prejudice their Petition for Declaratory Judgment and
      Request for Injunctive Relief.
             6. This Agreement is the entire agreement between the
      Parties and supersedes all prior discussions, understandings or
      representations.
                                         4


       Relying on paragraph two,2 on May 16, county engineer Jeff Skalberg

entered the McNeals’ property. According to his affidavit, “No clean-up work

appeared to have been done at that time.” Skalberg wrote a letter to Rita McNeal

on May 21 documenting his findings. But the county failed to make that letter part

of the record. Also in his affidavit, Skalberg stated that as of June 30, the McNeals

had not followed his instructions and “there remained on the property derelict

vehicles and other debris.”

       In late August, the county sent a second letter to Rita McNeal, this time

reporting its abatement action:

       On August 5, 2019 Wapello County removed 16 vehicles from your
       property in accordance to abate the property nuisance located at
       [address redacted]. This was done in accordance to the settlement
       agreement that was signed by you on April 23, 2019 stating that if
       the nuisance had not been abated by yourself, Wapello County
       would clean up the property for you and charge the cost of said
       actions to the property taxes.

The letter listed identifying information for the sixteen vehicles removed and told

the McNeals that they had ten days to claim the vehicles or the vehicles would be

destroyed. The letter advised the McNeals that, if claimed, the vehicles could not

be returned to their property. The county calculated that the McNeals owed $3575

for towing and $10 per day per vehicle for storage. Those amounts had to be paid

before the McNeals could reclaim the vehicles.


2 The county’s rights under paragraph two are uncertain, as the first sentence is
unintelligible. If “need to be completed” at the end of that sentence modifies all
terms that precede it, we cannot decipher what it means to “determine what
remaining debris need to be completed” or “determine what derelict vehicles need
to be completed.” If “need to be completed” at the end of the sentence only
modifies repairs, the sentence is still incomprehensible. As sorting this wording
problem is not necessary to resolve the issues on appeal, we will not endeavor to
detangle that sentence to try to determine its meaning.
                                         5


       This action began in September 2019. The McNeals sued the county for

breach of the settlement agreement. They alleged the county removed all vehicles

from their property though “[m]ost of the vehicles present on the property contained

normal state licensure and/or dealer licensure and were not considered derelict

[or] in derelict condition.” The McNeals also sought temporary injunctive relief,

asking the court to prevent the county from destroying the vehicles before the

breach-of-contract claim was decided.

       The county answered, admitting it removed all vehicles from the McNeals’

property. But the county insisted those vehicles were “derelict” so its actions were

proper under the terms of their agreement.

       In August 2020, the County moved for summary judgment. It asserted the

settlement agreement gave county officials “the discretion to determine whether

certain vehicles are ‘derelict’” and required the McNeals “to remove such vehicles”

after the county “designates those vehicles as derelict.” Additionally, the county

claimed the agreement did “not allow [the McNeals] to independently litigate the

meaning of the term ‘derelict vehicle’” and, in fact, the McNeals “explicitly waived

any such claims in the agreement.” The county asked the court to dismiss the

McNeals’ lawsuit.

       The McNeals resisted. They asserted the language of the agreement—that

they waived their right to challenge anything “[o]ther than the procedure set forth

in this Settlement Agreement”—did not prevent them from contesting the county’s

“clean up” as violating the agreed-upon procedures.

       On the definition question, the McNeals conceded the county had some

discretion in deciding what qualified as a “derelict vehicle.” But they denied that
                                          6


the agreement gave the county “complete, absolute, and arbitrary discretion” to

determine the meaning of that term. They argued the summary judgment record

was silent as to whether the sixteen removed vehicles fit an accepted definition of

derelict. Without that proof, according to the McNeals, the county could not

establish that it followed the agreement as a matter of law. The McNeals also

argued the agreement did not give the county the right to destroy the removed

vehicles. To support their position, the McNeals filed affidavits avowing that they

did not intend to waive their right to challenge the county’s enforcement of the

agreement.

       After a hearing in January 2021, the district court granted the county’s

request for summary judgment. The court concluded the waiver language in

paragraph four “clearly prohibits [the McNeals] from challenging the rights granted

pursuant to the agreement.” But the court acknowledged the agreement did not

preclude every breach-of-contract suit. Still, the court reasoned that the McNeals

could only challenge the “procedure” followed by the county, not the rights granted

to the county under the settlement agreement.

       The court recognized the “thrust” of the McNeals’ suit was a challenge to

the county’s interpretation of the term “derelict” in the agreement:

               Derelict is mentioned five times in the agreement. The first
       instance grants [the McNeals] 90 days to remove derelict vehicles.
       The second grants [the county] the right to enter upon the property
       and to determine what remaining derelict vehicles need to be
       completed. The third is to indicate that the removal of derelict
       vehicles must be done to the satisfaction of the [county]. The fourth
       is if the [county officials] are not satisfied, they may remove the
       derelict vehicles. The fifth is that the [county] may assess the cost in
       removing derelict vehicles to the [McNeals].
                                          7


      The court then found that the agreement gave the county sole discretion to

decide whether vehicles were derelict and its decision was not subject to

challenge.

              Based upon the language used in the agreement, the Court
      finds it [is] the intent of the parties that [the county] be granted the
      discretion to determine what constitutes derelict. . . . Here, the
      language of the agreement clearly states the removal of derelict
      vehicles is at the [county’s] satisfaction and it is [county officials] who
      determine what remaining derelict vehicles need to be removed.
      Because the determination of dereliction is an exclusive power of [the
      County], and not the process by which the vehicles are removed, the
      Court find that interpretation of derelict is a right conferred to [the
      County] by the agreement.             Therefore, the Court finds that
      paragraph 4 bars the [McNeals’] suit as it challenges the County’s
      rights under the agreement.

      The McNeals appeal that ruling, arguing (1) the waiver language in the

settlement agreement did not preclude their breach-of-contract suit; and (2) there

is a genuine issue of material fact whether the removed vehicles were derelict.

II. Scope and Standards of Review

      “Settlement agreements are essentially contracts, and general principles of

contract law apply to their creation and interpretation.” Sierra Club v. Wayne

Weber LLC, 689 N.W.2d 696, 702 (Iowa 2004). This appeal calls us to assess the

district court’s interpretation of the contract language and its summary-judgment

ruling. In both instances, our review is for errors of law. Otterberg v. Farm Bureau

Mut. Ins. Co., 696 N.W.2d 24, 27 (Iowa 2005).

      “Summary judgment is appropriate only when the record shows no genuine

issues of material fact and the moving party is entitled to judgment as a matter of

law.” Hedlund v. State, 930 N.W.2d 707, 715 (Iowa 2019); see also Iowa R. Civ.

P. 1.981(3) (requiring court to consider “the pleadings, depositions, answers to
                                          8


interrogatories, and admissions on file, together with the affidavits, if any” when

deciding motion for summary judgment).          “A genuine issue of fact exists if

reasonable minds can differ on how an issue should be resolved.” Banwart v. 50th

St. Sports, L.L.C., 910 N.W.2d 540, 544 (Iowa 2018) (citation omitted). And “[a]

fact is material when it might affect the outcome of a lawsuit.” Id. We view the

evidence in the light most favorable to the nonmoving party—here, the McNeals.

See id. at 545.

III. Analysis.

       The McNeals oppose the summary judgment in two stages. First, they

dispute that paragraph four bars their suit. Second, they contest the county’s

“absolute and complete authority” to determine if a vehicle on their property was

“derelict.” We will follow their two-step structure in our analysis.

       To dismiss the McNeals’ petition, the district court relied on this sentence

from paragraph four: “Other than the procedure set forth in this Settlement

Agreement, the McNeals waive and release any other statutory or common law

right to challenge the County’s right to enter the Property and to conduct cleanup

activities, including any rights against the County’s employees, elected officials, or

agents.” Defending the dismissal, the county argues that “procedure” meant only

the deadlines set in the settlement agreement—ninety days for the McNeals to

remove debris and derelict vehicles and forty-five days for the county to enter to

determine what cleanup was still needed.

       But the McNeals read “procedure” more broadly. They contend the agreed-

to procedure was not just a question of when the county could conduct its cleanup,

but what the county could remove from the property. The McNeals insist that they
                                           9


did not waive their right to challenge whether the county improperly conducted

cleanup activities.

       Before deciding which party has the more persuasive position, we consult

the canons of contract interpretation.3 The “cardinal rule” is to determine the intent

of the parties when they entered into the contract. Pillsbury Co., Inc. v. Wells Dairy,

Inc., 752 N.W.2d 430, 436 (Iowa 2008). True, the contract’s language “remain[s]

the most important evidence of intention.” Id. But the meaning of those words

“can almost never be plain except in a context.” Id. (quoting Restatement (Second)

of Contracts § 212 cmt. b (Am. Law. Inst. 1979)).

       So to determine what the parties meant by “procedure,” we may consider

extrinsic evidence, like the parties’ relationship and their course of dealing. See

id. “When the interpretation of a contract depends on the credibility of extrinsic

evidence or on a choice among reasonable inferences that can be drawn from the

extrinsic evidence, the question of interpretation is determined by the finder of

fact.” Id.

       Both sides muster extrinsic evidence to place the settlement agreement in

context. In their affidavits, Cliff and Rita McNeal assert that in operating their repair

shop they “came to be in possession of the vehicles at issue” and did not consider

them to be “derelict because they have productive value and are kept with the

intention of being productively utilized by our business.” They also note that the

county’s bid proposal predating the settlement agreement requisitioned debris


3During oral arguments, both counsel confirmed that the settlement agreement
was drafted with input from each side. So we are not concerned with construing
any ambiguities against the drafter. See Kerndt v. Rolling Hills Nat’l Bank, 558
N.W.2d 410, 416 (Iowa 1997).
                                          10


removal but exempted vehicles, leading them to believe the county did not

consider the vehicles to be derelict. In that vein, they deny any intent to waive their

ability to challenge the county’s interpretation of the settlement agreement.4

       By contrast, the county—given the circumstances under which the deal was

struck—sees the settlement agreement as the McNeals acknowledging the

existence of a nuisance on their property. But, as counsel for the county conceded

at oral argument, the agreement did not memorialize that acknowledgement.

Nonetheless, the county alleges that the McNeals received a “substantial benefit”

from the county deferring its right to abate that nuisance under Iowa Code

section 331.384(2). And, in return, the McNeals agreed to waive their right to sue

the county for anything except timing violations.

       After considering the McNeals’ sworn statements and the county’s context

evidence, we return to the agreement’s language: “the most important evidence of

intention.” Pillsbury, 752 N.W.2d at 436. The key term is “procedure.” It is not

defined in the contract. So we assign the word its ordinary meaning. Boelman v.

Grinnell Mut. Reins. Co., 826 N.W.2d 494, 501 (Iowa 2013). The dictionary defines

procedure as “a particular way of accomplishing something or of acting.”5 That

definition goes beyond the narrow scope of timing ascribed by the county.




4 The county contends that the parol-evidence rule forbids the use of McNeals’
affidavits as extrinsic evidence “to vary, add to, or subtract from” the written
agreement. See C & J Vantage Leasing Co. v. Wolfe, 795 N.W.2d 65, 85 (Iowa
2011). But we do not see that as the purpose for their introduction. Rather, the
affidavits show the McNeals’ situation and the objects they were striving to attain
in the agreement. See id.
5 Procedure, Merriam-Webster, https://www.merriam-webster.com/dictionary/

procedure (last visited Apr. 8, 2022).
                                         11


       Because the interpretation of paragraph four depends on the credibility of

the parties’ extrinsic evidence and requires a choice among reasonable inferences

that can be drawn from that extrinsic evidence, we find the McNeals have—at a

minimum—generated a jury question. A reasonable fact finder could interpret “the

procedure set forth in this Settlement Agreement” to include how the county

conducts the cleanup, not just when officials could act.        Under that broader

definition, paragraph four would not preclude the McNeals from challenging the

county’s determination that all sixteen vehicles removed from their property were

derelict.

       Having decided the McNeals are not barred as a matter of law from suing

the county, we turn to their second contention—that genuine issues of material fact

exist as to whether the removed vehicles were indeed derelict. In urging a jury

question, they contest the district court’s interpretation of the settlement agreement

as giving full discretion to county officials to decide what qualifies as a derelict

vehicle. They point to another principle of contract construction—“that a contract

will not be interpreted [as] giving discretion to one party in a manner which would

put one party at the mercy of another unless the contract clearly requires such an

interpretation.” Iowa Fuel & Mins., Inc. v. Iowa State Bd. of Regents, 471 N.W.2d

859, 863 (Iowa 1991).

       Defending its actions, the county points to paragraph three of the agreement

as the source of its unbridled discretion. That paragraph provides that the county

can enter the McNeals’ property and remove “all remaining debris, derelict

vehicles, and unrepaired structures” if the removal of debris and derelict vehicles

has not been competed “to the satisfaction of the county by the end of the 90th
                                          12


day.”   The county insists that the “completed-to-the-satisfaction-of-the-county”

language was “integral to the resolution of the prior litigation” and allowed the

county to determine whether the McNeals had “sufficiently removed derelict

vehicles.”

        Even assuming the county’s interpretation of “complete satisfaction” is valid,

that phrase—on its face—does not give the county total authority to define derelict

or, in turn, to decide what constitutes a derelict vehicle. True, neither “derelict” nor

“derelict vehicles” is defined in the settlement agreement. But nowhere in the

agreement does it say that the county will be the party deciding on the definition.

If, as the county claims, the settlement agreement was meant to give the McNeals

more time to get rid of junk vehicles, the agreement could have said that. Or, it

could have identified the vehicles considered to be junk. Or, it could have defined

“derelict vehicle” or a “junk vehicle.” Or, it could have used terms already defined

by ordinance, such as “junk vehicle” or “salvage yard.” 6          But the settlement

agreement did none of those things.

        A fair reading of paragraph three as drafted contemplates the county only

removing vehicles that met a common understanding of the term derelict. Trouble



6  The county has ordinances that define “junk or salvage” to include “junked,
dismantled, or wrecked motor vehicles, or parts of motor vehicles.” Wapello
County, Zoning Ord. § 40.05(52). Those ordinances also define a “junk or salvage
yard” as an area where such items were “bought, sold, exchanged, baled or
packed, disassembled, kept, stored or handled.” Id. § 40.05(53). The ordinance
provided that the presence of three or more “wrecked, scrapped, ruined,
dismantled or inoperative motor vehicles” would be “prima facie evidence of a junk
or salvage yard.” But the ordinance exempted motor vehicles licensed for the
current year; or up to five motor vehicles legally placed in storage; or more than
five legally stored vehicles if kept within a completely enclosed building or totally
screened from view.
                                         13


is, the phrase “derelict vehicle” is obscure. It does not appear in Iowa Code

section 331.384, the nuisance statute referenced in the agreement. Nor does it

appear in the Wapello County ordinances referenced in the agreement.

       When asked at oral argument how Wapello County defined “derelict,” the

county’s counsel responded: “It’s in our discretion.” Counsel explained that “the

purpose of the settlement” was for the property to be cleaned up “to the satisfaction

of the county because that’s the only way to resolve the nuisance issue.” In

response to a follow-up question, counsel submitted that the county could, in its

absolute discretion under the settlement agreement, decide that a brand-new

vehicle with current license plates was derelict and remove it.        We find that

response telling. Assigning that level of unchecked authority to the county is

inconsistent with the norms of contract interpretation. Power Eng’g & Mfg., Ltd. v.

Krug Int’l, 501 N.W.2d 490, 493 (Iowa 1993) (generally courts will not interpret a

contract in a manner that would put one party at the mercy of another).

       Despite the county’s complaint that it will not receive the benefit of its

bargain, the settlement agreement cannot be fairly interpreted to give the county

absolute discretion to label a vehicle as derelict. Without an agreement by the

parties or a determination through legal proceedings that certain vehicles were

derelict, the county did not have a right to proceed as if such an agreement or

determination existed. As a result, summary judgment in the county’s favor was

improper. We reverse the grant of summary judgment to the county and remand

for further proceedings.

       REVERSED AND REMANDED.

       Ahlers, J., concurs; Greer, J., dissents.
                                          14


GREER, Judge (dissenting).

       Time ran out for Rita and Cliff McNeal, so their previous counsel and the

Wapello County attorney jointly tooled the settlement agreement in dispute in this

appeal to avoid nuisance proceedings.7 Regrettably, the McNeals now pick at its

terms and have convinced the majority the settlement agreement does not mean

what it says. I dissent because I agree with the district court’s interpretation of the

settlement agreement’s terms. I would affirm its ruling on summary judgment.

       With an eye on the rules, we should not attempt to rewrite what these folks

meant when they crafted the agreement’s terms.

               The law favors settlement of controversies. A settlement
       agreement is essentially contractual in nature.       The typical
       settlement resolves uncertain claims and defenses, and the
       settlement obviates the necessity of further legal proceedings
       between the settling parties. We have long held that voluntary
       settlements of legal disputes should be encouraged, with the terms
       of settlements not inordinately scrutinized.

Walker v. Gribble, 689 N.W.2d 104, 109 (Iowa 2004) (citation omitted). Under the

majority’s opinion, the nuisance case now starts from scratch.

       The majority analyzed the two McNeal arguments: (1) does the agreement

bar the McNeals’ challenge to the actions of the county and (2) does the agreement

give the county discretion to determine whether the vehicles were “derelict?” Each

question requires a review of the agreement language.




7 The proceedings here arose out of the threat of a nuisance action over the
McNeals’ property, which is zoned R-1 or “single family residence,” and which is
not allowed to house a salvage yard. Compare Wapello County, Zoning Ord.
§ 40.12 (R-1 Single Family Residential District) with §§ 40.11 (Agricultural/Rural
Residential District), 40.17 (I-1 Light Industrial District). Apparently, the county had
concerns about this property’s condition as early as 2002.
                                           15


       So to start, we interpret the contract as a whole to give effect to all its

provisions. Iowa Fuel & Mins., Inc. v. Iowa State Bd. of Regents, 471 N.W.2d 859,

863 (Iowa 1991). When construing the meaning of a written contract, the cardinal

principle is that the intent of the parties must control. Peak v. Adams, 799 N.W.2d

535, 544 (Iowa 2011). We should treat the McNeals’ inquiry as a legal issue. See

Pillsbury Co., Inc. v. Wells Dairy, Inc., 752 N.W.2d 430, 435–36 (Iowa 2008)

(“Interpretation of a contract is a legal issue unless the interpretation of the contract

depends on extrinsic evidence. On the other hand, construction of a contract is

the process a court uses to determine the legal effect of the words used. We

always review the construction of a contract as a legal issue.” (internal citations

omitted)).

       The recitals of the settlement agreement define the purpose as “allow[ing]

the McNeals an additional reasonable time after notice to clean the property,” with

the parties “agree[ing] to a procedure” if the McNeals failed to clean the property.

Then, as drafted by the parties’ attorneys, a timeline to accomplish the cleanup

followed these paraphrased deadlines:

       April 1, 2019: From this date, the McNeals had ninety days to “clean the

property including the removal of debris and derelict vehicles and begin repairs on

the residence.” (Paragraph one) (emphasis added).

       May 16, 2019: After forty-five days passed, the county had the right to enter

the property and “determine what remaining debris, derelict vehicles or repairs
                                           16


needed to be completed”8 and would notify the McNeals of the additional work to

be completed. (Paragraph two) (emphasis added).

       June 30, 2019: Date by which “if the removal of debris, derelict vehicles or

maintenance of the Property” has not been “completed to the satisfaction of the

County” the McNeals grant the “right” to the county to “enter onto the property and

to remove all remaining debris, derelict vehicles, and unrepaired structures.”

(Paragraph three) (emphasis added).

       As a final constriction to the parameters of the agreement, the McNeals,

“[o]ther than the procedure set forth in this Settlement Agreement . . . waive[d] and

release[d] any other statutory or common law right to challenge the County’s right

to enter the Property and to conduct cleanup activities, including any rights against

the County’s employees, elected officials, or agents.” (Paragraph four) (emphasis

added).

       Considering this overview of the agreement terms, the district court

examined paragraph four of the agreement to “determine whether [the McNeals’

challenge to] the [county’s] interpretation of derelict goes to a right granted to [the

county] or to the procedure” that the McNeals can contest. Paired with that

question, the district court first found “the language of the agreement clearly states

the removal of derelict vehicles is at the [county’s] satisfaction and it is [the county]

who determine[s] what remaining derelict vehicles need to be removed.” It also

found there was no “procedure” by which McNeals could mount a challenge

because it was the county’s right to interpret the term “derelict.” Thus, as this was


8The majority characterizes this quoted part of the sentence as “unintelligible” but
notes the sentence is unimportant to its analysis.
                                          17


not a challenge to the procedure, the McNeals could not contest the county’s rights

under paragraph four.

       Yet the McNeals argue the agreement does not deprive them of their right

to “challenge the County’s conduct.”       Unlike the district court’s decision, the

majority determined the interpretation of the language “the procedure set forth in

this Settlement Agreement” generated a jury question about whether the

“procedure” includes “how the county conducts the cleanup, not just when the

county officials could act.” Still, this analysis cannot be completed in isolation, but

with an overview of all of the agreement’s terms. From that vantage point, I argue

that, at its core, the McNeals are doing exactly what they agreed not to do—

challenge the right of the county to enter the property and remove the derelict

vehicles as a cleanup activity “to its satisfaction.” To me, the only “procedure”9

that could be challenged, outside the rights granted to the county in the cleanup

that are set aside in paragraph four, is that surrounding the McNeals’ right to the

allowance of “additional reasonable time after notice” to clean the property to the

county’s satisfaction.

       To get where it lands, the majority concludes that interpreting paragraph

four depends on the credibility of the parties’ extrinsic evidence and, from that

evidence, a choice among reasonable inferences exists.10 I disagree with this


9 I do not find the term “procedure” to be ambiguous here as it also can be “a series
of steps followed in a regular definitive order.” Procedure, Merriam-Webster,
https://www.merriam-webster.com/dictionary/procedure (last visited Apr. 8, 2022).
10 Generally if extrinsic evidence comes into play, we examine the “relations of the

parties, the subject matter of the transaction, preliminary negotiations and
statements made therein, usages of trade, and the course of dealing between the
parties,” but here little of that evidence came into the record. See Pillsbury Co.,
752 N.W.2d at 436 (quoting Restatement (Second) of Contracts § 212 cmt. b (Am.
                                         18


route, as I find the words of the paragraph to be clear. And while the McNeals

attempt to invent an intent not reflected in the agreement, their characterization of

how paragraphs two and three play together comports with what the district court

found.     In the McNeals’ own words in discovery responses, they described

paragraphs two and three as “permit[ing] the . . . County (and/or its agents) to enter

the Property and remove derelict vehicles if, 90 days after April 1, 2019 (i.e., June

30, 2019), the removal of derelict vehicles—as identified by the . . . County’s

notification to the [McNeals]—has not been completed to the satisfaction of the

County.” They just dispute whether the county could determine what was derelict

without their input. But that wish battles with the language they helped draft

requiring cleanup of the derelict vehicles to be to the county’s satisfaction, and not

subject to any process.11

         Even so, if we examine the extrinsic evidence, as the majority would have

us do, the most striking twist to that path is that the McNeals have always

maintained that when they signed the settlement agreement, absolutely none of

the vehicles on the property were “derelict.” Likewise, during oral arguments, the




Law. Inst. 1979)). We were told nothing about the negotiations or how the contract
terms were chosen based on those negotiations. Finally, although the majority
noted the earlier bid for removal did not include removing vehicles, this is not
compelling, as after receipt of this bid the McNeals’ own counsel helped draft the
settlement agreement that references removal of derelict vehicles. And, the term
“derelict vehicles” appears five times in that agreement.
11 The agreement also included an integration clause: “This Agreement is the entire

agreement between the Parties and supersedes all prior discussions,
understandings or representations. It may not be modified or amended, nor any
waiver of its provisions, except by a written instrument executed by the parties.”
“When an agreement is fully integrated, the parol-evidence rule forbids the use of
extrinsic evidence introduced solely to vary, add to, or subtract from the
agreement.” C & J Vantage Leasing Co. v. Wolfe, 795 N.W.2d 65, 85 (Iowa 2011).
                                          19


McNeals’ counsel offered no explanation why the McNeals would sign an

agreement requiring removal of derelict vehicles when they claimed to not have

any on the property.12 So extrinsic evidence cannot support their theme that they

intended the agreement to provide a method to dispute the definition of derelict

when they never even believed it was an issue. The McNeals’ position, that

although none of the vehicles were derelict they intended a process to determine

that status, contradicts the terms of the settlement agreement as written. See

Bankers Tr. Co. v. Woltz, 326 N.W.2d 274, 276 (Iowa 1982) (“Extrinsic evidence

offered to show ‘what the parties meant to say’ instead of ‘what was meant by what

they said’ is not admissible . . . .”).

       If we considered the McNeals’ conduct after signing the settlement

agreement, there is further extrinsic evidence for the district court’s ruling. See

NevadaCare, Inc. v. Dep’t of Human Servs., 783 N.W.2d 459, 466 (Iowa 2010) (“If

the principal purpose of the parties is ascertainable from the words and other

conduct of the parties in light of all the circumstances, [courts] give those words

and conduct great weight when interpreting the contract.”). As the procedure

towards cleanup progressed, the county stepped in after forty-five days had

passed and the county engineer, Jeff Skalberg, sent a notice on May 21 to the

McNeals addressing what still needed to be done.13 Oddly, the McNeals made no


12 On the other side, the majority points out that the county did not memorialize in
the settlement agreement that the McNeals acknowledged the existence of a
nuisance on their property. As a practical matter, doesn’t the concession that the
McNeals are granted a reasonable time to clean the property with a reference to
debris and derelict vehicles do just that?
13 A copy of the notice was not a part of this record. But Skalberg authored an

affidavit stating he “wrote a letter on May 21, 2019 to Mrs. McNeal,” and at no point
during the summary judgment proceedings or in this appeal did the McNeals
                                          20


effort to comply with his instructions to remove the derelict vehicles and other

debris identified. The McNeals have not explained why they did not exercise any

rights they now claim to have to dispute the characterization of the vehicles prior

to the expiration of the cleanup period. See Kroblin v. RDR Motels, Inc., 347

N.W.2d 430, 433 (Iowa 1984) (noting buyer’s payment of monthly interest after the

sale could be considered to decide what the parties meant by what their contract

said); Village Supply Co. v. Iowa Fund, Inc., 312 N.W.2d 551, 555 (Iowa 1981)

(“The practical construction placed on an agreement by the parties will be given

effect.”).

        In the end, I would analyze all the paragraphs of the settlement agreement

together to arrive at what the parties intended. See Iowa Fuel, 471 N.W.2d at 863

(“[A]n interpretation which gives a reasonable, lawful, and effective meaning to all

terms is preferred to an interpretation which leaves a part unreasonable, unlawful,

or of no effect.”). Unlike the majority, I agree with the district court that the effect

of the settlement agreement gave the county discretion to determine which

vehicles were derelict. As characterized by the county, the McNeals gave up the

discretion of what vehicles would be disposed of as a part of the bargain so that

they could have more time to clean up the property and avoid cleanup expenses.

While I might use other words, a common sense reading of all the paragraphs

shows the intent was to keep the cogs of the procedure moving in tandem to

achieve the cleanup of derelict vehicles. See id. (“[P]articular words and phrases

in a contract are not to be interpreted in isolation.”). Thus, it was clear that the


dispute the affidavit or claim that the county failed to notify them of the required
action to remove the vehicles.
                                        21


inspection uncovered “work that need to be completed” by the McNeals. After all,

they received the notice of what had to be done. When the terms only require that

the removal be done to the “satisfaction of the County” after all other steps under

the process are completed, the fair reading of the agreement is that the county

decided what derelict vehicles had to go. From the beginning of the agreement to

its end, there were no express terms establishing the McNeals’ right to challenge

what is a derelict vehicle or even what debris should be removed. All of these

paragraphs, read together, do not allow the McNeals to override the discretion of

the county.

      In sum, what is playing out here is the saying central to a nuisance case—

that one person’s trash is another person’s treasure. Nothing in the contract gave

the McNeals a right to dispute the county’s discretion over the determination of

what derelict vehicles needed to be removed to the county’s satisfaction. And the

terms used in the agreement—“right to enter and to determine” what was a derelict

vehicle and to remove derelict vehicles “to the satisfaction of the County”—are not

ambiguous and show the intent of the parties to transfer discretion to the county.

See Midwest Mgmt. Corp. v. Stephens, 291 N.W.2d 896, 913 (Iowa 1980) (“An

agreement will not be given an interpretation which places one party at the mercy

of another, unless the contract clearly requires that result.”). Otherwise, we give

no meaning to the phrase “to the satisfaction of the County.” See Iowa Fuel, 471

N.W.2d at 863. Because the majority opinion has the effect of returning the parties

to a full-fledged nuisance suit, under that determination, one would wonder why

the agreement was even struck. But time ran out. And because the McNeals did
                                     22


not bargain for a nuisance determination—just more time and less expense—they

should not get one now.